Citation Nr: 0107100	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-02 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain, status-post laminectomy.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel



INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefit sought on appeal.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Due to this change in the law, a remand is 
required in this case for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

Turning to the merits of the veteran's claim, the Board finds 
that further development is in order.  Specifically, in 
addition to his service-connected back disability, the 
veteran has apparently been diagnosed with several 
nonservice-connected disorders.  The record suggests that the 
veteran quit working in 1985 due to nonservice-connected 
abdominal and cervical spine injuries.  It is unclear, 
however, what degree of the veteran's unemployment can be 
attributed to his service-connected low back disability and 
how much is based on nonservice-connected disabilities.  
Therefore, the Board finds that an opinion is needed on this 
point.  

Moreover, on the issue of an increased rating, where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371 (1993).  Further, if an examination report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  In 
addition, the Board notes that in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), a physical examination that did not describe 
functional loss due to pain was found inadequate.  In this 
case, the Board finds the record as it stands is insufficient 
for purposes of rendering an objectively supported evaluation 
as to the nature of the veteran's low back complaints and, 
thus, to evaluate the increased rating claim on appeal.  In 
view of his complaints of severe pain, loss of motion, the 
medical evidence received to date, the contentions advanced, 
and the posture of the case at this time, the Board finds 
that additional development in this area is indicated.

Finally, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
While the Board regrets the delay involved in remanding this 
case, proceeding with a decision on the merits at this time 
would not ensure full compliance with due process.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for his service-
connected low back disability not already 
associated with the claims file.  After 
securing the necessary releases, the RO 
should make all reasonable efforts to 
obtain medical records identified by the 
veteran.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.  38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Thereafter, the veteran should be 
scheduled for the appropriate VA 
examination.  The examiner should, based 
on sound medical judgment and all 
available medical records, and any 
testing deemed appropriate, determine the 
status of the veteran's current service-
connected low back disability. 

Specifically, the examiner is 
requested to provide an opinion as to the 
nature, extent, and severity of all 
symptomatology of the veteran's low back 
disability, including all functional 
impairment associated therewith.  All 
indicated tests and studies should be 
performed, including, but not limited to, 
objective range of motion values of the 
lumbar spine, expressed in degrees.  The 
examiner should specify, on the 
examination report, what constitutes a 
full range of motion.  If limited motion 
is demonstrated, an opinion as to any 
increased functional loss due to painful 
use, weakness, excess fatigability, 
and/or incoordination of such affected 
part should be rendered.  

It should also be indicated whether 
the veteran shows signs and symptoms 
compatible with sciatic neuropathy, 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
consistent with pronounced disc disease.

The examiner is also requested to 
enter an opinion as to the degree of 
industrial impairment caused only by the 
veteran's service-connected low back 
disability. Consideration should be given 
to the impact of the veteran's various 
nonservice-connected disabilities on his 
employment, including diabetes, cervical 
spine disorder, and an abdominal 
disorder.  Specifically, the examiner is 
asked to generally address the extent of 
functional and industrial impairment from 
the veteran's identified service-
connected low back disability, as 
distinguished from the various 
nonservice-connected disabilities. 

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.  If additional 
examinations are deemed necessary, they 
should be scheduled.  The claims file 
must be made available to the examiner 
for review purposes, and the complete 
examination report, including any X-ray 
reports, should be associated with the 
claims file. 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

Specific attention is directed to 
the examination report.  If the 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) (if the report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

5.  The RO should readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


